DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention. In claim 1, on lines 5-6 and in claim 20, 

on lines 6-7 each occurrence of , “a first portion of said face mask at an attachment point” and on 

lines 7-8 of claim 1 and in claim 20, on lines 8-9, each occurrence of  “a second portion of said 

facemask at another attachment point” is indefinite since it is unclear it the attachment points of 

the respective first and second portions are adjacent to one another or substantially spaced apart 

on opposite ends of the face mask? Correction is required.  




Allowable Subject Matter
3.	Claims 1-12 and 20 would be allowable if rewritten or amended to overcome the 

rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

office action.

4.	Claim 13 with is respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a method of measuring a structural stiffness of a facemask without destroying it by mounting first and second portions of a the facemask being spaced apart to first and second load cells carried by first and second attachment platforms, respectively with each having two degree of freedom in combination a force generator having a contact plate applying load against the facemask that causes a horizontal deformation and a lateral movement of the first and second attachment platforms  


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art references cited on PTO-892 each discloses devices for testing impact 

on helmets.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 1, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732